18-10122-jlg   Doc 145    Filed 08/01/19    Entered 08/01/19 10:14:50   Main Document
                                           Pg 1 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X

In re                                            :     Case No. 18-10122 (JLG)

PENNY ANN BRADLEY,                               :     Chapter 11

                  Debtor.          :
-----------------------------------X

               STATEMENT OF THE UNITED STATES TRUSTEE
          IN SUPPORT OF THE MOTION OF NXM82 LLC TO APPOINT
        A CHAPTER 11 TRUSTEE PURSUANT TO 11 U.S.C. § 1104(A)

TO THE HONORABLE JAMES L. GARRITY, JR.,
UNITED STATES BANKRUPTCY JUDGE:

               The United States Trustee for the Southern District of

New York (the “United States Trustee”) respectfully submits this

Statement in Support of the Motion of NXM82 LLC to Appoint a

Chapter 11 Trustee Pursuant to 11 U.S.C. § 1104(a) (ECF No. 131)

(the “Motion”).          In support thereof, the United States Trustee

represents and alleges as follows:

                                      Statement

               The United States Trustee supports the Motion because

cause exists for the appointment of a trustee under both

Sections 1104(a)(1) and (a)(2) of the Bankruptcy Code.                     First,

with respect to Section 1104(a)(1), there is clear and

convincing evidence to show that the debtor, Penny Ann Bradley

(the “Debtor”), has committed bankruptcy fraud, in violation of

Title 18, United States Code, 152(2)-(3).                  Section 152 of the

criminal code makes it a crime to “knowingly and fraudulently
18-10122-jlg   Doc 145   Filed 08/01/19    Entered 08/01/19 10:14:50   Main Document
                                          Pg 2 of 4


make[] a false oath or account in or in relation to any case

under title 11.”         18 U.S.C. § 152(2). Section 152(3) of the

criminal code makes it a crime for a person to “knowingly and

fraudulently make[] a false declaration, certificate,

verification, or statement under penalty of perjury as permitted

under section 1746 of title 28, in or in relation to a case

under title 11.” 18 U.S.C. § 152(3).

               At the Debtor’s arraignment in People v. Bradley,

Indictment No. 2134/2019 (Sup. Ct. N.Y. Co.), the Assistant

District Attorney (“ADA”) in charge of the prosecution told the

court that law enforcement authorities had executed a search

warrant at the Debtor’s apartment (Declaration of Serene K.

Nakano (“Nakano Dec.”), Exh. A at 7).                Authorities located “many

luxury watches which are estimated to have a value of

approximately $30,000” (id.).              In addition, during the

investigation, authorities learned that the Debtor purchased

$98,000 in gold coins; such gold coins, however, were not

located during the execution of the search warrant (id.).                    The

ADA also stated that the Debtor had spent “thousands of dollars

on ski clothing” (id. at 8).

               The Debtor violated Section 152(3) of the criminal

code by failing to disclose these assets in her schedules (the

“Schedules”) (Nakano Dec. ¶ 5, Exh. C).                Specifically, Question

No. 8 of the Schedules asked whether she had any collectibles of
18-10122-jlg       Doc 145   Filed 08/01/19    Entered 08/01/19 10:14:50    Main Document
                                              Pg 3 of 4


value (Exh. C, pg 6 of 33).               She checked the box “No” (id.).

Question No. 11 asked for disclosure of clothing assets (id.).

She reported only clothing valued at $1,000.00 (id.). Question

No. 12 asked for disclosure of jewelry (id.).                      She reported

jewelry valued at $7,000.00, including only one Rolex (id.).

The Debtor signed her schedules under penalty of perjury (id, pg

20 of 33).

               Next, the Debtor violated Section 152(2) of the

criminal code by testifying at her meeting of creditors (the

“341 Meeting”) in substance and in part that her Schedules were

accurate (Nakano Dec., Exh. B at 7).                   The Debtor was placed

under oath at the 341 Meeting (id. at 4).                     She was shown a copy

of her Schedules marked as UST Exh. 2 (id. at 7).                          She testified

that she recognized UST Exh. 2 as true and correct copies of her

Schedules (id.); that she signed the Schedules (id. at 8); that

she read the Schedules before she signed them (id.); and that

the information contained in UST Exh. 2 was true and correct to

the best of her knowledge, information and belief (id.). 1

               Second, where, as here, all active creditors request

the appointment of a Chapter 11 trustee (ECF Nos. 131, 133,




               1
            The Debtor described amendments to the Schedules that
she intended to make (Exh. B at 9-13, 41) but none to the
portions of the Schedules pertaining to valuable collectibles,
jewelry or clothes.
18-10122-jlg   Doc 145   Filed 08/01/19    Entered 08/01/19 10:14:50   Main Document
                                          Pg 4 of 4


142), there is clear and convincing evidence of cause pursuant

to 11 U.S.C. § 1104(a)(2), which requires such appointment in

the interests of creditors.           A trustee should be appointed

because the Debtor has lost the confidence of all active

creditors in her ability to manage this case and to act as an

estate fiduciary.        See In re Taub, 427 B.R. 208, 228 (Bankr.

E.D.N.Y. 2010), aff’d, 2011 WL 1322390 (E.D.N.Y. 2011).

               WHEREFORE, the United States Trustee respectfully

requests that the Court enter an Order directing the appointment

of a Chapter 11 trustee, and granting such other and further

relief as may be deemed just and proper.

Dated:         New York, New York
               August 1, 2019
                                          Respectfully submitted,

                                          WILLIAM K. HARRINGTON
                                          UNITED STATES TRUSTEE

                                 By: /s/ Serene K. Nakano
                                      SERENE K. NAKANO
                                      Trial Attorney
